UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-6126 DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 16 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 20 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund Dreyfus Pennsylvania Municipal Money Market Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Pennsylvania Municipal Money Market Fund, covering the six-month period from December 1, 2008, through May 31, 2009. While most financial markets went on a wild ride during the funds reporting period, money market yields generally moved in one direction  down  trending alongside short-term interest rates to historical lows. The Federal Reserve Boards target of 0% to 0.25% for the overnight federal funds rate along with historic levels of demand for cash have served as anchors for money market yields in a domestic economy that has struggled with a 6.3% annualized contraction over the fourth quarter of 2008 and a 5.7% revised estimate of economic contraction during the first quarter of 2009. The stock and bond markets enormous swings have caused investors to wonder if the markets are forecasting sustainable economic improvement, or could this be a bear market rally where securities reach such depressed levels that even the slightest hint of good news lifts prices.We generally have remained cautious in the absence of real economic progress, but the markets gyrations illustrate an important feature of many rallies  when they snap back, the rebounds are often quick and sharp, potentially leaving investors on the sidelines. Thats why we encourage you to speak regularly with your financial consultant, who can discuss with you the potential benefits of adhering to a long-term investment strategy while still being considerate of your current liquid asset needs. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation June 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2008, through May 31, 2009, as provided by Bill Vasiliou, Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2009, Dreyfus Pennsylvania Municipal Money Market Fund produced an annualized yield of 0.57%.Taking into account the effects of compounding, the fund produced an annualized effective yield of 0.57%. 1 Yields of tax-exempt money market instruments declined to historically low levels during the reporting period as the Federal Reserve Board (the Fed) slashed short-term interest rates to combat a faltering U.S. economy and an ongoing financial crisis. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal and Pennsylvania state income taxes as is consistent with the preservation of capital and the maintenance of liquidity. To pursue this goal, the fund normally invests substantially all of its assets in short-term, high-quality municipal obligations that provide income exempt from federal and Pennsylvania state personal income taxes.The fund also may invest in high-quality, short-term structured notes, which are derivative instruments whose value is tied to underlying municipal obligations. In pursuing the funds investment approach, we normally employ two primary strategies. First, we attempt to add value by constructing a portfolio of high-quality, municipal money market instruments that provide income exempt from federal and Pennsylvania state personal income taxes. Second, we actively manage the funds weighted average maturity based on our anticipation of interest-rate trends and supply-and-demand changes in Pennsylvanias short-term municipal marketplace while anticipating the liquidity needs of the fund. For example, if we expect an increase in short-term supply, we may reduce the funds weighted average maturity, which should better The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) position the fund to purchase new securities with higher yields, if higher yields materialize.Yields tend to rise when there is an increase in new-issue supply competing for investor interest.
